IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                 August 24, 2010 Session

              STATE OF TENNESSEE v. LLOYD ANDRA WEBB

                    Appeal from the Blount County Circuit Court
                 No. C-17350   Jon Kerry Blackwood, Senior Judge


               No. E2009-02135-CCA-R3-CD - Filed February 11, 2011


The Defendant, Lloyd Andra Webb, pled guilty to possession with intent to sell twenty-six
grams or more of cocaine, a Class B felony, and to possession of marijuana, a Class A
misdemeanor. See T.C.A. §§ 39-17-417 (2010); 39-17-418 (2010). He was sentenced as a
Range I, standard offender to nine years for the possession with intent to sell conviction and
to eleven months, twenty-nine days for the misdemeanor possession conviction, to be served
concurrently. He was order to serve fifteen weekends in the Blount County Jail with the
balance of his sentences on community corrections. The Defendant’s plea agreement
reserved a certified question of law regarding the legality of the traffic stop that led to his
arrest. We affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

J OSEPH M. T IPTON, P.J., delivered the opinion of the Court, in which J AMES C URWOOD W ITT,
J R., and D. K ELLY T HOMAS, J R., JJ., joined.

A. Philip Lomonaco, Knoxville, Tennessee, for the appellant, Lloyd Andra Webb.

Robert E. Cooper, Jr., Attorney General and Reporter; Mark A. Fulks, Senior Counsel; Mike
Flynn, District Attorney General; and Kathy Aslinger, Assistant District Attorney General,
for the appellee, State of Tennessee.

                                         OPINION

       This case relates to a traffic stop during which cocaine and marijuana were discovered
on the Defendant. The Defendant was arrested on September 30, 2008, for possessing
twenty-six grams or more of cocaine with intent to sell and for possessing marijuana. After
he was indicted, he filed a motion to suppress, alleging that the law enforcement officer who
stopped him lacked reasonable suspicion or probable cause to stop him and detained him
longer than necessary to effectuate the purpose of the stop.

        At the suppression hearing, Blount County Sheriff’s Deputy Brandon Hall testified
that he was sitting at the corner of Grade Road and Cusick Road when he noticed the
Defendant’s car, which had tinted windows. He said he could see the Defendant through the
car’s untinted windshield. He said he stopped the Defendant because he was concerned that
the window tint was too dark and because the Defendant was not wearing a seatbelt. He said
he saw the Defendant’s car at a known “drug house”about fifteen minutes before he initiated
the traffic stop. He said the owner of the house and people coming from the house had been
charged with drug offenses.

        Deputy Hall testified that he informed the Defendant why he stopped him and asked
the Defendant for his license, registration, and proof of insurance. He said the Defendant
claimed to have removed his seatbelt shortly before being stopped. He said the Defendant
was extremely nervous, appeared disoriented, and shuffled papers. He said the Defendant
produced his license and registration but was unable to find his insurance card. He said he
returned to his police car to verify the Defendant’s license and registration. He said he spoke
with Deputy Gary Perkins as he waited in his car because he had a question regarding
window tint. He said he asked Deputy Perkins to come to the scene. He said that he returned
to the Defendant’s car and that the Defendant provided his proof of insurance. He said that
despite telling the Defendant that he would only receive a warning, the Defendant remained
extremely nervous. He said people typically calmed down when told they would receive a
warning. He said he began writing a warning citation in his police car but completed the
citation on the trunk of his car in order to observe the Defendant’s behavior. He said he
intended to have the Defendant sign the citation on the hood of his police car in order to
observe the Defendant. He said the Defendant did not sign the citation until they were at the
police station.

        Deputy Hall testified that Deputy Perkins arrived before he finished filling out the
citation and that he completed the citation while Deputy Perkins spoke with the Defendant.
He said he laid the completed citation on the hood of his car and approached the Defendant’s
car to see what Deputy Perkins was doing. He said that Deputy Perkins asked the Defendant
for permission to have his police dog sniff the interior of the car but that the Defendant did
not consent. He said the Defendant left his car without being asked to do so and began
walking around nervously as if preparing to run. He said that the Defendant had a paper bag
and a drink in his hands and that the Defendant asked to throw them away. He said the
Defendant’s hand was shaking and causing the drink to spill. He said he asked the Defendant
to walk to the hood of his patrol car to sign the citation. He said he decided to administer a
pat-down to ensure his safety after watching the Defendant’s nervous behavior. He said he

                                              -2-
did not know if the Defendant had a weapon. He said the Defendant would not comply with
the pat-down and repeatedly moved his hands toward his waist. He said that the Defendant
broke free and ran and that he and Deputy Perkins chased the Defendant and took him into
custody. He said they found a large amount of drugs in the Defendant’s waistband.

        On cross-examination, Deputy Hall agreed that at the time he stopped the Defendant’s
car, he had been a patrol officer for about one month. He agreed that when he first saw the
Defendant’s car, his view was partially blocked by a parked semi-trailer. He said that despite
the obstructed view, he could see that the Defendant was not wearing a seatbelt over his
white t-shirt. He denied that he initiated the traffic stop because the Defendant’s car was
recently seen at a known drug house. He agreed he was trained not to look away from
persons suspected of being dangerous. He agreed that he turned his back on the Defendant
when he walked to his police car to verify the Defendant’s license and registration, but he
said this was a mistake. He agreed that he spoke with Deputy Perkins, that he asked him
about the legality of the Defendant’s window tint, and that he told Deputy Perkins the
Defendant shook “like a leaf.” He agreed he did not mention the seatbelt violation to Deputy
Perkins, but he said he told Deputy Perkins that the Defendant was very nervous and that he
saw the Defendant’s car at a known drug house shortly before the traffic stop. He said he
had investigated the house and arrested people there during his police training. He admitted
that he did not see the Defendant at the drug house and that the car was registered to the
Defendant’s brother.

       Deputy Hall agreed that he decided to give the Defendant a warning because he
wanted to see the Defendant’s reaction and whether the Defendant would calm down. He
agreed he delayed giving the citation to the Defendant in order to allow Deputy Perkins to
investigate whether the Defendant committed or was committing a crime. He said he did not
want to interrupt Deputy Perkins or make him take his eyes off the Defendant. He said he
was not asked to delay giving the citation to the Defendant.

       Deputy Hall testified that he administered a pat-down to ensure his and Deputy
Perkins’s safety after watching the Defendant’s odd behavior, not because he suspected that
the Defendant had committed a crime. He said it was unusual at a traffic stop for a person
to attempt to walk away from the police in order to throw out trash. He said that although
he believed the Defendant was attempting to find a place to run, the Defendant walked to the
hood of his police car when asked to do so.

       On redirect examination, Deputy Hall agreed he did not have a card used to measure
window tint at the time of the stop, but he said Deputy Perkins did have such a card. He said
the Defendant’s behavior made him suspicious that the Defendant was hiding something, and
he agreed he suspected the Defendant of criminal activity.

                                             -3-
       On re-cross examination, Deputy Hall said that the Defendant would not follow
commands and walked in circles outside his car. He agreed that the Defendant was not
committing a crime at that time but said that he did not know if the Defendant was preparing
to do so.

       Blount County Sheriff’s Deputy Gary Perkins testified that he worked with a police
dog trained to detect narcotics and that he had received special training with the dog in
narcotics investigation. He said people’s actions and body language could indicate they
possessed narcotics. He said that he spoke with Deputy Hall to check the status of the traffic
stop and that he was asked to come to the scene of the stop. He said Deputy Hall told him
the Defendant’s name and that he had seen the Defendant’s car at a known drug house on
Grade Road shortly before stopping the Defendant. He said he recognized the Defendant’s
name because it had been mentioned to him by a confidential informant. He said the
informant provided reliable information in the past regarding persons selling narcotics and
when sales would occur. He said the informant told him that the Defendant delivered drugs
to a known drug house on Grade Road. He said he was familiar with the drug house on
Grade Road because he had executed search warrants there and had arrested persons coming
from the house for possessing crack cocaine and marijuana.

        Deputy Perkins testified that when he arrived at the traffic stop, Deputy Hall was
writing the citation. He said Deputy Hall gave him permission to speak with the Defendant
while Deputy Hall finished writing the citation. He said he asked the Defendant if he had
weapons or illegal substances in the car and if he would allow a police dog to sniff his car.
He said the Defendant was nervous and shook uncontrollably. He said the Defendant’s hand
shook so hard that he spilled a drink he was holding even though the cup was not full. He
said the Defendant gave him permission to walk the dog around the outside of the car but not
to search inside the car. He said the Defendant stepped out of his car without being asked
to do so. He said that the Defendant was incoherent, that he did not follow commands to
move toward Deputy Hall’s police car, and that he walked in circles. He said the
Defendant’s unusual behavior indicated that the Defendant was looking for a place to run.
He said he was concerned that the Defendant might have a weapon or drugs. He said that
the Defendant wore baggy clothing capable of hiding a weapon and that he would have
administered a pat-down if Deputy Hall had not. He said the Defendant repeatedly dropped
his arms during the pat-down and eventually ran.

       Deputy Perkins testified that he caught the Defendant and that he did not lose sight
of the Defendant during the chase. He said that as he wrestled the Defendant to the ground,
the Defendant attempted to keep his hands near his stomach. He said he found small bags
of marijuana in the Defendant’s pocket and a sock containing four bags of cocaine under the



                                             -4-
Defendant’s stomach. He said the Defendant told him that he ran because he had marijuana
but that the sock was not his.

       On cross-examination, Deputy Perkins testified that he had not interacted with the
Defendant before the traffic stop. He said he was not investigating the Defendant or the
house on Grade Road at the time of the traffic stop. He agreed that he did not execute a
search warrant at the house until after the traffic stop and that he did not know of other
agents who searched the home at that time. He said that at the time of the traffic stop, the
home was a known drug house because confidential informants had indicated that drugs were
there and because he had stopped vehicles coming from the house. He admitted that if he
saw a car leave the house, he would initiate a traffic stop if he had probable cause. He agreed
that before he arrived at the scene of the traffic stop, Deputy Hall told him that he saw the
Defendant’s car at the house.

        Deputy Perkins testified that Deputy Hall was writing the citation when he arrived.
He agreed that Deputy Hall “backed off” and allowed him to speak with the Defendant. He
said he explained to the Defendant the procedure involved when a police dog sniffs a car.
He said that he told the Defendant he would need to exit the car in order for the dog to sniff
it but that the Defendant stepped out of the car before being asked to do so.

        Deputy Perkins testified that the Defendant’s actions indicated that he was hiding
something. He agreed he did not suspect that the Defendant was hiding something until after
he began speaking with the Defendant. He said his suspicion was based upon the
Defendant’s actions and his prior knowledge of the Defendant. He said confidential
informants provided him with general information regarding the Defendant, but he agreed
that he did not have information that the Defendant had narcotics in his car on the day of his
arrest.

        The trial court denied the Defendant’s motion to suppress. The trial court found that
before Deputy Perkins arrived at the scene of the traffic stop, Deputy Hall told him that the
Defendant’s car was seen at a home known for drug activity and that the Defendant was
acting in a “suspiciously nervous manner.” The trial court found that a confidential
informant previously mentioned the Defendant’s name to Deputy Perkins regarding drug
activity. The trial court found that Deputy Perkins arrived at the scene of the traffic stop two
to three minutes after speaking with Deputy Hall and that he arrived before Deputy Hall
completed the warning citation. The court also found that Deputy Hall had just completed
the citation when Deputy Perkins engaged the Defendant. The Defendant pled guilty after
the motion to suppress was denied. On October 13, 2009, the trial court filed an order setting
forth that the plea was subject to the following dispositive, certified question of law:



                                              -5-
              Whether the law enforcement officer had probable cause or
              reasonable suspicion to stop the Defendant’s vehicle, and, if so,
              whether the continued detention became unreasonably delayed
              and exceeded the lawful scope of the traffic stop such that the
              subsequent seizure of cocaine should be suppressed.

                                                I

        Initially, the State contends that the Defendant has failed to comply with the
prerequisites for appellate review of a certified question of law. The State argues that the
certified question is not dispositive of the case because it does not seek suppression of the
marijuana found on the Defendant. The Defendant asserted at oral argument that the
certified question contained a clerical error and that it should have sought suppression of all
“drugs” or “narcotics” found on the Defendant, instead of only seeking suppression of
cocaine. We conclude that the Defendant’s conviction for possession of marijuana is not
properly before this court because the suppression of marijuana goes beyond the scope of the
certified question of law. We hold, however, that the certified question is dispositive with
regard to the Defendant’s conviction for possession with intent to sell twenty-six grams or
more of cocaine.

        Rule 37(b)(2) of the Tennessee Rules of Criminal Procedure provides that an appeal
lies from a plea of guilty if the defendant enters into a plea agreement but explicitly reserves
with consent of the state and the trial court a certified question of law that is dispositive of
the case and satisfies four additional requirements. See Tenn. R. Crim. P. 37(b)(2)(A)(i)-(iv).
“An issue is dispositive when this court must either affirm the judgment or reverse and
dismiss. An issue is never dispositive when we might reverse and remand . . . .” State v.
Wilkes, 684 S.W.2d 663, 667 (Tenn. Crim. App. 1984). Furthermore, we are not bound by
the trial court’s determination that an issue is dispositive. State v. Preston, 759 S.W.2d 647,
651 (Tenn. 1988). Rather, we are required to make an independent determination of the
dispositive nature of the question reserved, and appellate review must be denied if the record
does not clearly demonstrate how the question is dispositive. Id.

        Regarding the Defendant’s conviction for possession of marijuana, although the
Defendant argues that the certified question contained a clerical error and should have stated
“drugs” or “narcotics” instead of “cocaine,” he does not explain the cause of the error or why
it was not corrected before he filed his notice of appeal. See Tenn. R. Crim. P. 36 (stating
that the trial court may correct clerical mistakes in the judgment, orders, or other parts of the
record); State v. Pendergrass, 937 S.W.2d 834, 837-38 (Tenn. 1996) (stating that although
the trial court retains limited power to correct clerical mistakes in judgments and other errors
in the record arising from oversight or omission, this power is lost upon the filing of a notice

                                               -6-
of appeal because jurisdiction transfers to the appellate court). The burden is on the
defendant to satisfy all mandatory prerequisites of Rule 37 of the Tennessee Rules of
Criminal Procedure in order to file an appeal following a guilty plea. See Pendergrass, 937
S.W.2d at 837. As a result, this court will not consider the seizure of marijuana or the
resulting conviction for possessing marijuana. See State v. Day, 263 S.W.3d 891, 899-900
(Tenn. 2008) (stating that appellate courts will not consider an issue that goes beyond the
scope of the certified question of law and that a defendant must clearly identify the scope and
limits of an issue intended to be preserved by a certified question).

        As for the Defendant’s conviction for possession with intent to sell twenty-six grams
or more of cocaine, the State argues that the certified question is not dispositive because the
Defendant’s case includes convictions for possession of marijuana and possession with intent
to sell cocaine. The State notes that Tennessee Code Annotated section 16-1-117 defines
“criminal case” as “a single charge or set of charges arising out of a single incident involving
the same victim or victims concerning a defendant in one (1) court proceeding. An incident
shall be all criminal activity occurring within a twenty-four-hour period.” The State argues
that because the certified question does not seek the suppression of marijuana, it cannot be
considered dispositive of the case because all charges will not be dismissed if the traffic stop
or continued detention is found to be improper.

       “The most basic principle of statutory construction is to ascertain and give effect to
the legislative intent without unduly restricting or expanding a statute’s coverage beyond its
intended scope.” Owens v. State, 908 S.W.2d 923, 926 (Tenn. 1995). With this guiding
principle in mind, we note that the definition of the term “case” advanced by the State is
taken from a section of the Tennessee Code addressing caseload statistics reporting and
automated court information systems, not certified questions of law. This court has
interpreted the meaning of the word “case” in other contexts and held that a multi-count
indictment represents multiple criminal cases. See State v. Gerald Gifford, No.
E2006-02500-CCA-R3-CD, Hamilton County, slip op. at 5 (Tenn. Crim. App. Apr. 23,
2008), app. denied (Tenn. Oct. 27, 2008). In Gerald Gifford, this court reasoned that:

              it is fundamental that each count of an indictment represents a
              separate criminal charge, or case, and that a conviction under
              each count of the indictment requires a separate judgment of
              conviction. In State v. Russell, 800 S.W.2d 169, 172
              (Tenn.1990), our supreme court, citing Usary v. State, 172 Tenn.
305, 112 S.W.2d 7 (1938), observed that “[e]ach count in an
              indictment is, in legal contemplation, a separate indictment; each
              count must be a complete indictment in itself.” As such, we



                                              -7-
              construe the term “case” to mean each individually numbered
              count or criminal offense alleged within the indictment.

Id. Furthermore, this court has held that a certified question may fail to address one
conviction but may be dispositive of the remaining convictions. See State v. Russel B. Cain,
M2009-00754-CCA-R3-CD, Wilson County, slip op. at 4 (Tenn. Crim. App. June 30, 2010)
(“The State argues that because . . . the certified question does not account for the first
conviction, it cannot be considered dispositive because all charges will not be dismissed.
However, the question presented is dispositive as to the other two convictions, and we will
review the question as presented.”), app. denied (Tenn. Dec. 7, 2010). We agree with the
reasoning set forth in Gerald Gifford and construe the term “case” as used in Rule 37(b)(2)
of the Tennessee Rules of Criminal Procedure to mean that a certified question of law must
be dispositive as to the criminal offense and resulting conviction being challenged on appeal.


       The record reflects that the cocaine seized during the traffic stop is the only evidence
supporting this conviction. If the legality of the initial stop and of the continued detention
are upheld, this court would be required to affirm the judgment of conviction. If the initial
stop or the continued detention is found to be improper and the cocaine is inadmissible, this
court must reverse the judgment of conviction and dismiss that charge. As a result, we hold
that the Defendant’s certified question is dispositive with regard to his conviction for
possession with intent to sell twenty-six grams or more of cocaine and is properly before this
court.

                                               II

        The Defendant contends that the trial court erred in denying his motion to suppress
because he was detained longer than necessary for the police officers to complete the purpose
of the original traffic stop. He argues that the officers did not have reasonable suspicion to
continue detaining him after completing a warning citation. The State contends that the
Defendant’s motion to suppress was properly denied because the initial traffic stop was
supported by reasonable suspicion, the Defendant’s detention was not unreasonably
extended, and the officers had reasonable suspicion to detain him after completing the traffic
citation. We agree with the State.

       A trial court’s factual findings on a motion to suppress are conclusive on appeal unless
the evidence preponderates against them. State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996);
State v. Jones, 802 S.W.2d 221, 223 (Tenn. Crim. App. 1990). Questions about the
“credibility of the witnesses, the weight and value of the evidence, and resolution of conflicts
in the evidence are matters entrusted to the trial judge as the trier of fact.” Odom, 928

                                              -8-
S.W.2d at 23. The prevailing party is entitled to the strongest legitimate view of the evidence
and all reasonable inferences drawn from that evidence. State v. Hicks, 55 S.W.3d 515, 521
(Tenn. 2001). The application of the law to the facts as determined by the trial court is a
question of law, which is reviewed de novo on appeal. State v. Yeargan, 958 S.W.2d 626,
629 (Tenn. 1997).

       The Fourth Amendment to the United States Constitution protects against
unreasonable searches and seizures, and “‘article 1, section 7 [of the Tennessee Constitution]
is identical in intent and purpose with the Fourth Amendment.’” State v. Downey, 945
S.W.2d 102, 106 (Tenn. 1997) (quoting Sneed v. State, 221 Tenn. 6, 13, 423 S.W.2d 857,
860 (1968)). The analysis of any warrantless search must begin with the proposition that
such searches are per se unreasonable under the Fourth Amendment to the United States
Constitution and article 1, section 7 of the Tennessee Constitution. This principle against
warrantless searches is subject only to a few specifically established and well-delineated
exceptions. See Katz v. United States, 389 U.S. 347, 357 (1967); State v. Tyler, 598 S.W.2d
798, 801 (Tenn. Crim. App. 1980). Evidence discovered as a result of a warrantless search
or seizure is subject to suppression unless the State establishes that the search or seizure was
conducted pursuant to one of the narrowly defined exceptions to the warrant requirement.
State v. Binette, 33 S.W.3d 215, 218 (Tenn. 2000).

       An exception to the warrant requirement exists when a police officer conducts an
investigatory stop based on a reasonable suspicion that a criminal offense has been or is
about to be committed. Terry v. Ohio, 392 U.S. 1, 21 (1968); Binette, 33 S.W.3d at 218.
Reasonable suspicion is “a particularized and objective basis for suspecting the subject of a
stop of criminal activity[.]” Binette, 33 S.W.3d at 218 (citing Ornelas v. United States, 517
U.S. 690, 696 (1996)). Reasonable suspicion is determined based upon the totality of the
circumstances of the encounter. Binette, 33 S.W.3d at 218 (citing Alabama v. White, 496
U.S. 325, 330 (1990)). The police may stop a vehicle if they have either probable cause or
an “articulable and reasonable suspicion” that the vehicle or its occupants are subject to
seizure for violation of the law. See Delaware v. Prouse, 440 U.S. 648, 663 (1979); State v.
Watkins, 827 S.W.2d 293, 294 (Tenn. 1992). An officer’s subjective intention for stopping
a vehicle is irrelevant, as long as independent grounds exist for the detention. See Whren v.
United States, 517 U.S. 806 (1996); State v. Vineyard, 958 S.W.2d 730 (Tenn. 1997).

        When a traffic stop is initiated based on probable cause or reasonable suspicion, a
resulting investigation is reviewed under the framework established in Terry v. Ohio. See
United States v. Brignoni-Ponce, 422 U.S. 873 (1975). Such investigations require that an
officer’s actions must be “reasonably related in scope to the circumstances which justified
the interference in the first place.” Terry, 392 U.S. at 20. The detention “must be temporary
and last no longer than necessary to effectuate the purpose of the stop.” Florida v. Royer,

                                              -9-
460 U.S. 491, 500 (1983); See State v. England, 19 S.W.3d 762, 767-68 (Tenn. 2000).
Moreover, the officer should employ the least intrusive means reasonably available to
investigate his or her suspicions in a short period of time. Royer, 460 U.S. at 500. “The
proper inquiry is whether during the detention, the police diligently pursued a means of
investigation that was likely to confirm or dispel their suspicions quickly.” State v. Simpson,
968 S.W.2d 776, 783 (Tenn. 1998) (citation omitted). “If the time, manner or scope of the
investigation exceeds the proper parameters,” a constitutionally permissible stop may be
transformed into one which violates the Fourth Amendment and article 1, section 7. United
States v. Childs, 256 F.3d 559, 564 (7th Cir. 2001); see also State v. Morelock, 851 S.W.2d
838, 840 (Tenn. Crim. App. 1992).

       In the context of determining whether investigative methods run afoul of the Fourth
Amendment and article 1, section 7, this court has stated that “requests for driver’s licenses
and vehicle registration documents, inquiries concerning travel plans and vehicle ownership,
computer checks, and the issuance of citations are investigative methods or activities
consistent with the lawful scope of any traffic stop.” State v. Gonzalo Garcia, No.
M2000-01760-CCA-R3-CD, Davidson County, slip op. at 22 (Tenn. Crim. App. Feb. 20,
2002) (citing United States v. West, 219 F.3d 1171, 1176 (10th Cir. 2000)). A law
enforcement officer making a constitutionally permissible traffic stop must not prolong the
stop for longer than necessary to process the traffic violation without having a reasonable
suspicion of other criminal activity sufficient to warrant prolonging the stop. State v. Harris,
280 S.W.3d 832, 842 (Tenn. Crim. App. 2008) (citing State v. Walker, 12 S.W.3d 460, 464
(Tenn. 2000)).

        We note that the Defendant has not addressed the initial traffic stop in this appeal and
appears to have abandoned his argument that the initial traffic stop was illegal. In any event,
this issue is without merit. Deputy Hall testified that he stopped the Defendant’s car because
he was concerned that the window tint was too dark and because the Defendant was not
wearing a seatbelt, each of which is a violation of Tennessee law. See T.C.A. §§ 55-9-
107(a)(1)(A); 55-9-603(a)(1). Because Deputy Hall had probable cause to believe that the
Defendant was subject to seizure for violation of the law, the initial traffic stop was proper.
See Harris, 280 S.W.3d at 839 (holding that a police officer had probable cause to stop a car
when the officer saw the defendant driving while not wearing a seatbelt).

        With regard to the duration of the traffic stop, the record reflects that after stopping
the car, Deputy Hall asked the Defendant for his license, registration, and proof of insurance.
Deputy Hall said the Defendant was extremely nervous, appeared disoriented, and shuffled
papers. Deputy Hall returned to his police car to verify the Defendant’s license and
registration and spoke with Deputy Perkins as he waited in his car. Deputy Perkins arrived
before the citation was completed and engaged the Defendant as the citation was being

                                              -10-
completed. Deputy Hall laid the completed citation on the hood of his patrol car and
approached the Defendant’s car, but he delayed giving the citation to the Defendant in order
to allow Deputy Perkins to investigate whether the Defendant had committed or was
committing a crime. At this point, the purpose for the traffic stop was complete and the
deputies needed a reasonable suspicion of other criminal activity to prolong the traffic stop.
See Harris, 280 S.W.3d at 842.

       This court has held that a defendant’s nervous behavior, accompanied only by an
officer’s knowledge of the defendant’s prior criminal history, was not sufficient to create
reasonable suspicion necessary to expand the scope of a traffic stop. See State v. Joshua
Caleb Simmons, No. M2008-00107-CCA-R3-CD, Van Buren County, slip op. at 7 (Tenn.
Crim. App. Aug. 5, 2009). This court, however, has held that an officer’s prior knowledge
of a defendant’s criminal history or reputation, in addition to nervousness and other factors,
can give rise to reasonable suspicion to detain a defendant further. See, e.g., State v. Robert
Lee Hammonds, No. M2005-01352-CCA-R3-CD, Sumner County, slip op. at 9, 12 (Tenn.
Crim. App. Nov. 29, 2006) (holding that there was reasonable suspicion when the officer
knew the defendant’s reputation as a drug user and dealer and the defendant was nervous,
present in a high crime area, and lacked candor regarding his criminal history).

        Considering these cases, we hold that at the time Deputy Hall completed the citation,
Officer Perkins had reasonable suspicion to delay the Defendant and briefly investigate
whether the Defendant had committed or was committing a crime. The record reflects that
before arriving at the traffic stop, Deputy Perkins was told that the Defendant was extremely
nervous and shaking. He was also told that Deputy Hall saw the Defendant’s car at a known
drug house on Grade Road shortly before the traffic stop. Deputy Perkins was familiar with
the house because he had arrested persons coming from it for possessing crack cocaine and
marijuana. Deputy Perkins recognized the Defendant’s name because a reliable confidential
informant had previously told him that the Defendant delivered drugs to the house on Grade
Road. Deputy Perkins approached the Defendant and noticed that he was nervous and
shaking uncontrollably. The facts known to Deputy Perkins regarding the Defendant’s drug-
related activities at the house on Grade Road, the Defendant’s car being recently seen at the
house, and the Defendant’s extremely nervous behavior were sufficient to create a reasonable
suspicion that the Defendant had committed or was committing a crime. We conclude the
traffic stop was not unreasonably delayed such that the subsequent seizure of cocaine should
be suppressed. The Defendant is not entitled to relief on this issue.

        In consideration of the foregoing and the record as a whole, the judgment of the
trial court is affirmed.
                                               ___________________________________
                                              JOSEPH M. TIPTON, PRESIDING JUDGE

                                             -11-